Case 8:19-cr-00061-JVS Document 92 Filed 01/28/20 Page lof3 Page ID #:1877
Name H. Dean Steward SBN 85317

 

Address 107 Avenida Miramar, Ste. C

 

City, State, Zip San Clemente, CA 92672
Phone 949-481-4900
Fax 949-496-6753

 

 

 

E-Mail deansteward7777(@gmail.com
CFPD (CAppointed OCJA OProPer (CRetained

 

 

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

 

 

 

 

UNITED STATES CASE NUMBER:
PLAINTIFF(S), SA-CR-19-61-JVS
V. a
MICHAEL J. AVENATTI EMERGENCY
NOTICE OF APPEAL
DEFENDANT(S).
NOTICE IS HEREBY GIVEN that Michael J. Avenatti hereby appeals to
Name of Appellant

the United States Court of Appeals for the Ninth Circuit from:

Criminal Matter Civil Matter

C1) Conviction only [F.R.Cr.P. 32(j)(1)(A)] Oj Order (specify):
QO Conviction and Sentence
C1 Sentence Only (18 U.S.C. 3742)
XO) Pursuant to F.R.Cr.P. 32(j)(2) C] Judgment (specify):
Interlocutory Appeals Pre-Trial Order of Detention
C1) Sentence imposed:
L] Other (specify):

X Bail status:
In custody- Metro Correction Center, New

York City NY

Imposed or Filed on 1-15-20 . Entered on the docket in this action on _1-15-20

 

A copy of said judgment or order is attached hereto.

1-28-20

 

 

Date Signature
QO Appellant/ProSe Counsel for Appellant [1 Deputy Clerk

Note: The Notice of Appeal shall contain the names of all parties to the judgment or order and the names and addresses of the
attorneys for each party. Also, if not electronically filed in a criminal case, the Clerk shall be furnished a sufficient number
of copies of the Notice of Appeal to permit prompt compliance with the service requirements of FRAP 3(d).

1

 

 

A-2 (01/07) NOTICE OF APPEAL
E882 BAGG OOSEL IVS BOGUMENS? Flea Oise/20 Pager os Page DETERS

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

CRIMINAL MINUTES - GENERAL

CaseNo. SACR 19-00061-JVS Date January 15, 2020

 

 

Present: The Honorable JAMES V. SELNA, U.S. DISTRICT COURT JUDGE

Interpreter None

 

 

Rolls Royce Paschal Miriam Baird Brett Sagel & Julian Andre
Deputy Clerk Court Reporter/Recorder Assistant U.S. Attorney
U.S.A. v. Defendant(s): Present Cust. Bond Attorneys for Defendants: Present App. Ret.
Michael John Avenatti x H. Dean Steward x <
Thomas D. Warren x =

Proceedings: Bail Review Hearing

Matter called. Defendant and counsel are present. Also present is Shakira M. Davis, Pretrial
Service Officer. Court and counsel confer regarding bail. The Court having heard from the parties, taking all
arguments under consideration before ruling, expressing all concerns on the record. It is hereby ORDERED
that the motion to revoke bond is GRANTED.

The Court Orders the defendant remanded forthwith to the custody of the U.S. Marshal. Forthwith
transferred to the Southern District of New York, but no later than Friday, January 17, 2020. The Unites States
Marshal Service can give temporary custody to the Federal Bureau of Investigation, Internal Revenue Service -
Criminal Investigation, or special agents of the United States Attorney's Office for Southern District of New
York for the purpose of transporting defendant, Michael John Avenatti to the Southern District of New York.

cc: Pretrial Services
USMS

40

 

Initials of Deputy Clerk rrp

 

 

 

CR-11 (10/08) CRIMINAL MINUTES - GENERAL Page 1 of 1
Oo 6& YD DBR A F&F W NY

oO bh BN Bw WN WV NY KN NY Fe Bee Ee ROR REL ES
CO a DR wm F&F WW KHO KF OD CO fPeAN DH fF Ww YP KF &

 

ase 8:19-cr-00061-JVS Document 92 Filed 01/28/20 Page 30f3 Page ID #:1879

CERTIFICATE OF SERVICE

IT IS HEREBY CERTIFIED THAT:

I, H. Dean Steward, am a citizen of the United States, and am at least 18 years of
age. My business address is 107 Avenida Miramar, Ste. C, San Clemente, CA 92672.

I am not a party to the above entitled action. I have caused, on July 29, 2019,
service of the defendant’s:

NOTICE OF APPEAL- PRE-TRIAL DETENTION ORDER

on the following parties electronically by filing the foregoing with the Clerk of the
District Court using its ECF system, which electronically notifies counsel for that
party:

BRETT SAGEL AND JULIAN ANDRE

Assistant United States Attorneys
Central District of California

I declare under penalty of perjury that the foregoing is true and correct.
Executed on 1-28-20

/s/ H. Dean Steward
H. Dean Steward

 

 
